DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 5/3/2022. Applicant has amended independent claim 1 and dependent claim 3; and added new claim 5. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro et al., WO 2011/083648 (machine translation).
Regarding claim 1, Yasuhiro et al., teaches a non-aqueous electrolyte secondary battery (abstract), comprising: a positive electrode (0001-0002); and a non-aqueous electrolyte (0022-0023), wherein the positive electrode includes a positive electrode active material (0022-0023) including complex oxide particles (0022-0023), including Ni, Co and Li (0024) and including at least either of Mn (0024); having an average particle diameter of 2-8 um, a specific surface area of 0.3-1.8 m2/g, and a tap density of at least 2.0 g/cm3 (claim 1); true density of ternary system is approximately 4.7 g/cc (0028-0032); when ratio of BET specific surface area and theoretical specific surface area  is calculated for the positive electrode active material, the result would be 2.4 (0028-0032).
Yasuhiro et al., does not recite a negative electrode. However, in order for the battery to be operable, a negative electrode would be present.
Regarding claim 2, Yasuhiro et al., teaches wherein the volume average particle size of the complex oxide particles is 2 .mu.m or more and 6 .mu.m or less (0032). Regarding claim 3, Yasuhiro et al., teaches wherein the ratio of the BET specific surface area (A) to the theoretical specific surface area (B) (A/B) is more than 1.0 and less than 2.5 (0028-0032).
the ratio (A/B) of the BET specific surface area (A) (m2/g) and the theoretical specific surface area (B) (m2/g) calculated through the formula below is greater than 1.0 and less than 3.3 (0032).Regarding claim 4, , Yasuhiro et al., teaches wherein the BET specific surface area (A) is 0.3 m.sup.2/g or more and 1.8 m.sup.2/g or less (0032).
Regarding claim 5 , Yasuhiro et al., teaches true density of complex oxide particles is 2.0  g/cm3 or more (claim 1).




Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727